 1   Pamela A. McKay (SBN 7812)
     MCKAY LAW FIRM, CHTD.
 2   9320 Sun City Blvd., Suite 104
     Las Vegas, NV 89134
 3   Phone: 702-835-6956
     Fax: 702- 835-6957
 4   pmckay@mckaylawfirmchtd.com
 5   Attorneys for Plaintiff/Counter-Defendant
     ATAIN SPECIALTY INSURANCE COMPANY
 6

 7                            UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF NEVADA
 9

10   ATAIN SPECIALTY INSURANCE              )   CASE NO. 3:15-cv-00406-MMD-CBC
     COMPANY, a Michigan corporation        )
11                                          )
                  Plaintiff,                )   STIPULATION FOR DISMISSAL OF
12                                          )   ENTIRE ACTION WITH PREJUDICE
           vs.                              )   AND ORDER THEREON
13                                          )
14   RENO CAB COMPANY, INC. d/b/a RENO- )
     SPARKS CAB, a Nevada corporation, and  )
     RICHARD L. WARNE, an individual,       )
15                                          )
                                            )
16                Defendants.               )
     ______________________________________ )
17                                          )
     RENO CAB COMPANY, INC. d/b/a RENO- )
18   SPARKS CAB, a Nevada corporation, and  )
     RICHARD L. WARNE, an individual,       )
19                                          )
                   Counterclaimant,         )
20                                          )
            vs.                             )
21                                          )
     ATAIN SPECIALTY INSURANCE              )
22                                          )
     COMPANY, a Michigan corporation,
                                            )
23                                          )
                   Counterdefendant.
24
     ______________________________________ )
     _______________________
25   ///

26   ///

27   ///

28   ///



                                            1
 1      Plaintiff/Counter-defendant, ATAIN SPECIALTY INSURANCE COMPANY, by and
 2   through its counsel of record, Pamela A. McKay of the McKay Law Firm, Chtd., and
 3   Defendant/Counter-claimant RENO CAB COMPANY, INC. d/b/a RENO-SPARKS CAB, by
 4   and through its counsel of record, Jonathan Whitehead of Whitehead and Whitehead, hereby
 5   stipulate to the dismissal of the above-captioned action with prejudice pursuant to the Order on
 6   the parties’ Stipulated Motion to Strike and Vacate the Order on the parties’ Cross-Motions for
 7   Summary Judgment (Doc. #171) with each party to bear their respective attorney’s fees and
 8   costs.
 9                                                         MCKAY LAW FIRM, CHTD.
10
                                                           /s/ Pamela McKay
11   Dated: February 5, 2019                      By:
                                                           PAMELA A. McKAY (SBN 7812)
12                                                         9320 Sun City Blvd., Suite 104
                                                           Las Vegas, NV 89134
13
                                                           Attorneys for Plaintiff/Counter-Defendant
14                                                         ATAIN SPECIALTY INSURANCE
                                                           COMPANY
15
     Dated: February 5, 2019                              WHITEHEAD & WHITEHEAD
16

17                                                      /s/ Jonathan Whitehead
                                                   By: ___________________________________
18                                                     JONATHAN J. WHITEHEAD (SBN 4415)
19
                                                       10389 Double R Blvd.
                                                       Reno, NV 89521
20                                                     Attorneys for Defendant/Counter-Claimant
                                                       RENO CAB COMPANY, INC.
21

22
              IT IS SO ORDERED.
23

24
            February 5, 2019
     DATED: ___________________                          ______________________________
25                                                       U.S. DISTRICT COURT JUDGE

26

27

28




                                                     2
